Citation Nr: 1729245	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  08-15 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1967 to May 1977.
These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Togus, Maine, which denied reopening the claims of service connection for neck and back disabilities.  

These matters were before the Board in October 2011, at which time the claim of service connection for a back disability was reopened and remanded for further development, including to obtain outstanding treatment records and a VA examination.  The issue of whether new and material evidence was submitted to reopen the claim of entitlement to service connection for a cervical spine disability was remanded for further development, including obtaining outstanding treatment records.  

These matters were before the Board again in December 2013, at which time the claim of entitlement to service connection for a cervical spine disability was reopened and remanded for further development, including to obtain a VA examination.  The claim of entitlement to service connection for a lumbar spine disability was remanded for an additional VA examination.  

In a Board decision dated in February 2015, the claims of entitlement to service connection for cervical and lumbar spine disabilities were denied.  The Veteran appealed and in an August 2016 decision, the Court of Appeals for Veterans Claims (CAVC) vacated and remanded the claims for readjudication.  

Subsequently, these matters were before the Board in February 2017, at which time they were remanded for further development, including obtaining updated treatment records and an opinion by a VA physician to determine the etiology of the Veteran's lumbar and spine disabilities.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In a decision dated in August 2016, the CAVC found that the Board erred when relying, in part, on a January 2014 medical opinion by a Physician Assistant (PA) when denying the Veteran's claims of entitlement to service connection for cervical and lumbar spine disabilities.  The PA concluded that the Veteran's neck and back disabilities were incurred in a post service injury in 1990 and the result of his work as a mechanic and age related disc degenerative disease.  However, the PA failed to consider the Veteran's statements of continued neck and back pain following a horseback riding accident in May 1974, his treatment for neck and back complaints commencing in the 1980s, his age when spinal degenerative disease was evident, and his in service work as a mechanic.  

The Board's subsequent remand instructions in February 2017 specified that a medical opinion should be provided by a VA physician to determine the etiology of the Veteran's neck and back disabilities.  However, a medical opinion dated in February 2017 was provided by the same PA who rendered the opinion in January 2014 and not by a physician as instructed by the Board.  In addition, after a review of the opinion, the Board finds that it is nearly identical to the January 2014 opinion and fails to account for the Veteran's statements of continued back and neck pain following the May 1974 horseback riding accident, his in service work as a mechanic, and the neck and back treatment and complaints documented from the 1980s to the present.  

Accordingly, the Board finds that a new medical opinion is warranted.  Given the complexity of the Veteran's medical history, the Board finds that a medical opinion should be provided by a neurosurgeon or orthopedist.  

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims file, including a copy of this remand, to an orthopedist and/or neurosurgeon to provide an opinion as to the etiology of the Veteran's lumbar and cervical spine disabilities.  An in-person examination should be provided only if deemed necessary by the examiner.  The claims folder, including this remand, must be reviewed by the examiner and such review should be noted in the examination report. 

The examiner is to identify all cervical and lumbar spine disabilities identified during the pendency of the claims.  For any diagnosed lumbar or cervical spine disability, the examiner should provide an opinion as to the following:

a.  Is it at least as likely as not (50 percent probability or more) that the cervical spine disability had its onset in and/or is otherwise etiologically related to his military service, including the May 1974 horseback riding accident?

b.  Is it at least as likely as not (50 percent probability or more) that the lumbar spine disability had its onset in and/or is otherwise etiologically related to his military service, including the May 1974 horseback riding accident?

The examiner must provide a comprehensive rationale for each opinion provide.  Specifically, the examiner must discuss the Veteran's statements of continued neck and back pain following the horseback riding accident in May 1974, the treatment for neck and back pain commencing in the 1980s, and his in service work as a mechanic.  The Veteran has indicated that he did not have health insurance from 1977 to 1988.  Accordingly, please do not rely solely on the gap in treatment when rendering your opinion.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  

2.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




